Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 84 and 102, applicant argues the independent claims as amended include previously indicated allowable subject matter and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 has been withdrawn and accordingly claims 84-86 and 88-103 are allowed.	

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bea Koempel-Thomas on 09/23/21.
The application has been amended as follows: 
91. (Currently Amended) The method of claim 84 

Allowable Subject Matter
Claim(s) 84-86 and 88-103 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the construction of the depth data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661